        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 1 of 35




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


FRANCIS R. LAGACE,

        Plaintiff,
                                               No. 19-cv-12421-DLC
v.

ANDREW SAUL,
Commissioner of the Social
Security Administration.

        Defendant.




        ORDER ON PLAINTIFF FRANCIS LAGACE’S MOTION TO REVERSE
                 AND COMMISSIONER’S MOTION TO AFFIRM

DONALD L. CABELL, U.S.M.J.

I.    INTRODUCTION

      Plaintiff Francis Lagace (“the plaintiff”) brings this action

pursuant to 42 U.S.C. § 405(g) challenging the final decision of

the   Commissioner    of    the   Social   Security   Administration     (“the

Commissioner”) denying his claim for disability insurance benefits

(“DIB”) based on mental and physical impairments.            The plaintiff

moves to reverse the Commissioner’s decision and remand the matter

for further consideration; the Commissioner in turn moves to

affirm.    (D. 14, 18).     At issue is whether the Administrative Law

Judge   (“ALJ”)    failed    to   properly   consider   certain   pieces   of

evidence bearing on the plaintiff’s residual functional capacity
         Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 2 of 35



to work.     Discerning no error, the court will deny the plaintiff’s

motion to reverse and allow the Commissioner’s motion to affirm.

II.   PROCEDURAL HISTORY

      The plaintiff applied for DIB on November 22, 2017, alleging

a disability beginning on July 6, 2016.            (D. 9, Social Security

Administration (“SSA”) Administrative Record of Social Security

Proceedings (R. 331-32, 431)).             The SSA denied the application

once on April 19, 2018, and then again on August 16, 2018,

following a request for reconsideration.          (R. 265-68, 270-73).     On

July 31, 2019, an ALJ found, following an administrative hearing,

that the plaintiff was not disabled.            (R. 23).    On November 12,

2019, an Appeals Council denied the plaintiff’s request for review,

making     that   decision    the   Commissioner’s    final   decision    for

purposes of this matter, which the plaintiff timely initiated on

November 26, 2019.       (R. 1-7; D. 1).

III. FACTS

      A. Plaintiff’s Personal and Employment Background

      The plaintiff was 54 years of age at the time of his date

last insured, that is, December 31, 2017.           He attended four or

more years of college.        He worked as a project

representative/clerk in the construction setting, a job

considered a skilled position requiring prolonged sitting,

standing, and walking.        (R. 245, 347-348).     He alleged a

disability beginning July 6, 2016, as a result of severe

                                       2
         Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 3 of 35



anxiety, post-traumatic stress disorder (“PTSD”), depression,

and chronic lower back pain related to lumbar degenerative disc

disease. (R. 431).

      B. Relevant Medical Evidence

             1. Mental Health-Related Evidence

      Prior to his date last insured (December 31, 2017), the

plaintiff     received   outpatient    mental   health    treatment     at    the

Massachusetts       General    Hospital      (“MGH”),     principally        from

Psychologist      Dr.   Timothy   Petersen    and   Psychiatrist   Dr.       John

Matthews, who had treated the plaintiff since 2014.

      At a July 25, 2016 visit, the plaintiff’s mood was noted to

be stable overall, and his “interest, energy, appetite, sleep,

concentration, and motivation good.”          (R. 455).    He reported that

he   was   tolerating    his   medications    and   experiencing   no     panic

attacks, although he did have increased anxiety over finances.

(Id.).

      Dr. Petersen’s notes indicate that the plaintiff throughout

August 2016 was experiencing stress in connection with his personal

life.      His prescriptions for depression and anxiety included

Wellbutrin, Klonopin, and Cymbalta; his prescriptions for pain

included Neurontin, Robaxin, and Relafen.           (R. 458, 485, 489).

      Dr. Matthews reported following a September 14, 2016 visit

that the plaintiff told of a “fluctuating depressed mood that tends

to worsen when he is judged or criticized by friends and family,”

                                       3
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 4 of 35



but noted that the plaintiff was “not experiencing persistent

depressed mood or persistent loss of interest,” and was “able to

enjoy his hobbies.”     (R. 462).      Dr. Matthews noted after a visit

on   September   19,   2016   that    the    plaintiff   had    used   alcohol

excessively over the years “to help his anxiety,” but noted also

that the plaintiff’s functional history showed independence in

self-care,   albeit    with   “some   decrease    in    IADLs   (instrumental

activities of daily living) and recreational activities secondary

to pain.”    (R. 465) (definition added).

      On October 3, 2016, Drs. Matthews and Petersen submitted a

letter stating that the plaintiff suffers from “chronic symptoms

consistent with the diagnoses of Major Depressive Disorder, Panic

Disorder without Agoraphobia, and Generalized Anxiety Disorder,”

and suffered daily symptoms that included depression, anxiety, and

irritability related conditions.            (R. 437).    They assessed that

the plaintiff’s symptoms left him unable to “effectively negotiate

interpersonal relationships,” prevented him from “sustaining focus

on any activity for more than a short period of time,” and

“prevent[ed] him from being gainfully employed.”            (Id.).

      The plaintiff continued to see Dr. Matthews from the fall of

2016 through the spring of 2017.             His notes indicate that the

plaintiff suffered increased anxiety and stress due to financial

problems and intermittent depression, although his medications



                                      4
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 5 of 35



were controlling his condition.              (R. 468-69, 473, 475, 477, 478,

480).

     At visits in April, May, and June 2017, the plaintiff reported

poor finances and family-related stress as contributing to a

worsening of his depression.        (R. 477-80).

     During the summer and into the fall of 2017, Dr. Matthews’

notes reflect that the plaintiff was experiencing stress related

to the death of his mother but was “functioning in spite of the

stress” with     a   “fluctuating    depressed      mood.”     (R.    481).      The

plaintiff experienced “some decreased concentration, decreased

interest,    interrupted    sleep,”      but    continued      to    tolerate   his

medications. (R. 482).

     Dr. Petersen’s notes from an August 21, 2017 evaluation

similarly    reflected     that    the       plaintiff   was    experiencing       a

significant amount of anger, irritability, and confusion about his

career direction.      (R. 518).

     In addition to treatment by Drs. Matthews and Petersen, the

plaintiff visited MGH and Morton Hospital during 2016 and 2017 for

unrelated physical ailments, during which observations bearing on

his mental state were made.        During one such visit in August 2016,

his state was described as “mood and affect appropriate,” (R. 456),

and in the next visit “alert and oriented, no acute distress or

anxieties today,” (R. 459).        Morton Hospital notes describe him on

July 30, 2017 as having a “calm, normal affect,” (R. 439).                    Mental

                                         5
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 6 of 35



status exams performed at MGH’s Bulfinch Program in late summer

2017 indicated cooperative behavior, normal speech and language,

even or angry mood, congruent affect, logical thought process,

“appropriate      to    situation”    thought    content,     no        suicidal

ideation/self-harm,      no   hallucinations,   no   deficits      in    memory,

intact attention, and above average intelligence.               (R. 528-29,

538-39, 546-47). The plaintiff also did not experience significant

side effects from his medications during this time period.                   (R.

517).

     The    plaintiff    also   received   treatment   from   Debora       Lynn,

Ph.D., LICSW, of Changing Directions Counseling, beginning in the

fall of 2017.     Her notes indicated that the plaintiff continued to

be diagnosed with “major depressive disorder, recurrent, mild” and

“panic disorder [episodic, paroxysmal anxiety].” (R. 600). During

December 2017, Dr. Lynn noted that the plaintiff’s response to his

treatment plan was good and that his medication was effective.

(R. 608, 611, 613).

     With respect to treatment after his date last insured, the

plaintiff saw Dr. Matthews again in 2018.            His notes from a May

16, 2018 appointment indicate that the plaintiff had since his

last visit suffered “a significant relapse of depression with

persistent depressed mood, decreased interest, decreased energy,

decreased appetite, hypersomnia, decreased motivation.”             (R. 647).

Dr. Matthews noted further that the plaintiff’s back pain had

                                      6
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 7 of 35



worsened “[s]ince he has become depressed and off Effexor.”              (Id.)

The plaintiff continued to see Dr. Matthews through the summer and

fall of 2018 and followed a course of medications and Repetitive

Transcranial magnetic stimulation (“rTMS”).            (R. 853-82).

     At a December 4, 2018 visit with Dr. Matthews, the plaintiff

and his wife agreed that his depressive condition had improved

some since he began taking Luvox, allowing him to do more around

the house and engage in activities.         (R. 853).

     During a visit the following month on January 8, 2019, the

plaintiff reported that he had been feeling “a little apathetic,”

but that he continued to pursue his interest in real estate.              (R.

843).    He was tolerating his medications but reported some memory

problems after 9 treatments of rTMS.          (Id.).    The plaintiff also

reported an increase in back pain which he associated with an

increase in his depression.       (Id.).

     In April 2019, the plaintiff attempted to participate in a

partial hospitalization program for psychiatric care at Arbour-

Fuller Hospital but was unable to follow through.            (R. 732-44).

     Dr. Matthews noted that on April 11, 2019 the plaintiff was

“functioning well.”      (R. 803).     He noted also that the plaintiff

had been tapering off Luvox without a worsening of depression, and

he recommended that the plaintiff reduce the dose and discontinue

it after two weeks.       (Id.)    The plaintiff reported intermittent

panic attacks but also reported that Wellbutrin was helping his

                                      7
         Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 8 of 35



anxiety,     and    that   he   was   not       experiencing     any    delusions   or

hallucinations, suicidal thoughts, plans or intent, or any day-

time sedation, dizziness or light-headedness.                   (Id.).

             2. Physical Health-Related Evidence

     The plaintiff received physical health-related treatment both

before and after the date last insured.                On September 1, 2016, he

saw Dr. George Cohen for a rheumatology consultation concerning

pain in his right elbow and low back pain.                      (R. 490).      An MRI

showed     “severe   degenerative      changes       at   L3    floor    and   a   disc

herniation which cause compression of the descending left L4 nerve

root.”     (Id.).     The plaintiff reported that he could trace his

middle and lower back pain to an injury that occurred while working

in construction thirty years ago.               (R. 464).      He reported that the

pain, which he controlled with medication, was worse with standing

and activity, but did not radiate to his extremities, and he denied

weakness, numbness or bowel or bladder symptoms.                         (Id.).     His

neurological findings were “alert and appropriate,” and his gait

and station “within normal limits.”                (R. 466).

     On September 19, 2016, Drs. Michael Zaccagnino and Gary

Polykoff assessed the plaintiff as having “longstanding, chronic

right greater than left mid and low back pain with LE (lower

extremity) radiation . . . consistent with thoracolumbar likely

facet arthropathy and myofascial pain and radiculitis.”                    (R. 467).

They noted also that his persistent pain was “in significant

                                            8
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 9 of 35



remission”      with        procedures     that        had        been     performed         and

medications.      (Id.).

      The plaintiff’s station and gait appeared “normal” as of

August and September 2017.               (R. 528, 546).             MGH progress notes

from October 2017 and November 2017 indicate that the plaintiff

was “ambulating without difficulty.”                   (R. 501, 470).

      With     respect      to     treatment       received       after    the   date       last

insured, MGH records from March 2018 indicate that the plaintiff’s

pain had been controlled well until he discontinued Nabumetone.

(R. 619).      His gait and station were within normal limits.                              (R.

622).

      On     April     9,        2018,   the        plaintiff       underwent       an       RFL

(Radiofrequency lesioning) procedure at the MGH Center for Pain

Medicine.        Notes      indicate     that        his    presentation         was       “most

consistent      with     thoracolumbar             likely    facet        arthropathy        and

myofascial pain.”           (R. 636).     In May 2018 the plaintiff reported

that he had some pain relief for a few weeks after the procedure

but that “overall it did not work.”                   (R. 642).          By December 2018,

the plaintiff described his pain as “sharp and burning,” rated it

8/10 at its worst, and 5/10 at its best, and complained that

“nothing and anything” makes the pain worse.                        (R. 844).

      On March 14, 2019, the plaintiff had an MRI procedure done on

his lumbar spine.           It showed “multilevel degenerative changes of

the   lumbar    spine       most    pronounced        at    the    L3-L4    where      a    disc

                                               9
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 10 of 35



protrusion     contacts         the   descending    left     L4    nerve     root   and

compresses the extraforaminal left L3 nerve root.”                     These findings

were not significantly changed when compared to a prior MRI the

plaintiff had undergone four years earlier in January 2015.                         (R.

818).

     The plaintiff sought treatment later the same month at the

MGH Center for Pain Medicine for chronic axial lower back pain.

(R. 809).    He described his pain as sharp and burning with numbness

at the bottom of his feet and episodes of lower back spasms.

(Id.). On March 28, 2019, the plaintiff received a lumbar epidural

steroid     injection      at    L5/S1.     (R.    806).          At   his   follow-up

appointment, he reported continued pain in the low back area and

posterior thigh.        (R. 800).

             3. Medical Opinion Evidence of Non-Examining Doctors

     On February 16, 2018, Nancy Keuthen, Ph.D., an advising

psychologist to the Disability Determination Service, evaluated

the plaintiff’s records to determine whether he had any medical

impairments.        She determined that his primary impairment was a

severe discogenic and degenerative back disorder, with a secondary

impairment of a severe depressive, bipolar and related disorder,

and a third of a severe anxiety and obsessive-compulsive disorder.

(R. 219).     Dr. Keuthen determined that the plaintiff had moderate

limitation     in    his    ability       to:      sustain    concentration         and

persistence; maintain attention and concentration for extended

                                           10
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 11 of 35



periods; work in coordination with or in proximity to others

without being distracted; complete a normal workday and workweek

without interruptions; interact appropriately with the general

public;     accept     instructions      and      respond     appropriately       to

criticism; get along with coworkers; and adapt.                     (R. 222).     Dr.

Keuthen determined from her evaluation that the plaintiff could

manage predictable job routines.              (R. 224).

      On July 3, 2018, Dr. Brian Stahl, an advising psychologist to

the   Disability      Determination       Service,        conducted     a     similar

assessment and determined that the plaintiff had mild limitation

in understanding, remembering, or applying information, and that

his abilities to interact with others, to concentrate, persist, or

maintain    pace,    and    to   adapt   or    manage     oneself    had    moderate

limitations.         (R.   235).      Dr.      Stahl’s    evaluation        supported

depression and anxiety, but he noted that the conditions, while

severe, did not meet or equal a listing. (Id.) Dr. Stahl concluded

that the plaintiff was “able to work with coworkers and supervisors

but not with the public,” and “[h]e would do better in employment

with limited interactions.”         (R. 241).

      On March 28, 2018, Dr. Alice Truong, an advising physician to

the Disability Determination Service, reviewed the plaintiff’s

record     to   assess     his   physical      residual     functional      capacity

(“RFC”).    She opined that the plaintiff could occasionally lift 20

pounds, could frequently lift 10 pounds, could stand, walk or sit

                                         11
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 12 of 35



about six hours in an eight-hour workday with normal breaks, could

occasionally balance, stoop, kneel, crouch, crawl, or climb stairs

or ramps, but could never climb ladders, ropes or scaffolds.               (R.

221-22).      Dr. Truong determined that the plaintiff could perform

three specific occupations for which there were a significant

number   of    jobs   in    the   national   economy,     including   winder,

electronic worker, and encapsulator.         (R. 225-26).

     On June 28, 2018, Dr. Joseph Kahn, also an advising physician

to the Disability Determination Service, made the same findings

with respect to physical capacity and concluded that the plaintiff

had the RFC to perform light work with some postural limitations.

(R. 236-39).

     C. The Administrative Hearing

     The ALJ convened an administrative hearing on July 17, 2019.

The plaintiff testified at the hearing and the ALJ also took

testimony from an impartial vocational expert.             (R. 11).

              1. The Plaintiff’s Testimony

     The    plaintiff      testified   regarding   both   his   physical   and

mental health related ailments.         Regarding his physical issues, he

testified that he suffered from chronic back pain, radiating lower

extremity pain, abdominal pain, appetite disturbance, and limited

mobility.      (R. 150-51, 153, 159, 170).      He said that his physical

impairments prevent him from lifting more than a small amount of

weight and that he was unable to sit, stand, or walk for any
                                       12
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 13 of 35



prolonged period.        (R. 159-60).         He also testified that the

medications he was taking for his back pain caused him fatigue

necessitating daytime naps.         (R. 160, 163).

       With respect to mental impairments, the plaintiff testified

that he felt anxiety, had recurrent recollections of past trauma,

suffered   from    a   low   mood   and    lack   of   energy,    and    had    poor

concentration and comprehension.              (R. 164-65, 172-74).             As to

daily functioning, the plaintiff testified that he prepared simple

meals and jet-skied once a month, which helped his mental health,

but suffered from irritability and had difficulty being around

others.    (R. 150, 167-70).

              2. The Vocational Expert

       A vocational expert (“VE”) testified and responded to a series

of three hypotheticals posed by the ALJ.

       First, the ALJ asked the VE if a hypothetical person of the

same   age,    education,    and    work    experience    as     the    plaintiff,

performing only up to the light level, with additional limitations

on ramps and stairs, who is limited to simple, routine, repetitive

tasks, and could tolerate only occasional workplace changes and

occasional interaction with the public, supervisors, or coworkers

(working primarily with things and not people), could perform his

past work.      (R. 176).    The VE testified that the individual would

be unable to return to the past relevant work but would be able to

perform other unskilled light work that involved working with data

                                       13
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 14 of 35



or things such as a small product assembler, a packer and sorter,

and a production labeler.        (R. 176-77).

      The ALJ then asked if the same hypothetical person would be

able to perform any jobs in the national economy assuming he

required unscheduled breaks or would be so inattentive to work

duties such that he would be off-task up to one-third of the

workday.     (R. 177).   The VE testified that he would not be able to

sustain simple, routine, repetitive tasks.           (Id.).

      Finally, the ALJ asked if the same hypothetical person could

maintain any competitive employment assuming he was expected to be

absent two or more days per month consistently.               (Id.).    The VE

testified that two or more days would be an excessive amount of

absenteeism unlikely to be tolerated.           (Id.).

IV.   THE ALJ’S FINDINGS

      On July 31, 2019, the ALJ found that the plaintiff was not

disabled after following the SSA’s mandated five-step sequential

review process.      20 C.F.R. §§ 404.1520(a)(4)(i)-(v).

      Step    one   considers   whether   the    claimant     is   engaged   in

substantial gainful activity (“SGA”), because a claimant who is so

engaged is not disabled.        20 C.F.R. § 404.1520(b).       The ALJ found

that the plaintiff was not engaged in SGA from the alleged onset

date 1 through his date last insured of December 31, 2017.             (R. 13).


1 The ALJ states the onset date to be July 25, 2017, (R. 13, 23), but
otherwise treats July 6, 2016, the date alleged by the plaintiff, as the
onset date. This minor discrepancy did not affect or impact the ALJ’s

                                     14
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 15 of 35



       Step two considers whether the claimant has a medically

determinable impairment (or combination of impairments) that is

severe as defined by the pertinent regulations.                     20 C.F.R. §

404.1520(c).       A claimant who does not have an impairment that is

severe is not disabled.        The ALJ found that the plaintiff did have

a severe impairment based on the combination of his low back pain

secondary     to   disc   degeneration     at    L3-L4;   anxiety     disorder;

depressive disorder; and PTSD.        (R. 13).

       Step three considers whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically

equal the criteria of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525 and

404.1526); 20 C.F.R. §§ 416.920(d), 416.925, and 416.926.                  If so,

the claimant is conclusively presumed to be disabled.                     Id.   If

not, one moves on to step four.            Here, the ALJ found that the

plaintiff did not have an impairment or combination of impairments

that   met    or   medically    equaled    the    severity     of   the    listed

impairments and accordingly went on to step four.              (R. 13).

       Step four considers the claimant’s RFC to work.                This step

entails   a   two-part    inquiry.        The    ALJ   first   determines       the

claimant’s RFC to work at all, that is, his ability to do physical

and mental work activities on a sustained basis despite limitations



considerations and similarly does not affect the merits of any issue
presently before the court.

                                      15
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 16 of 35



from his impairments.            20 C.F.R. § 416.920(e).              The ALJ then

determines      whether    the   claimant    has    the    RFC   to    perform   the

requirements of his past relevant work.               20 C.F.R. § 416.920(f).

If the claimant has the RFC to do his past relevant work, he is

not disabled.        Id.   However, if the claimant is not able to do any

past relevant work, the analysis proceeds to the fifth and last

step, which entails asking whether, with respect to the work the

claimant can perform, there are jobs in the national economy that

the claimant is capable of performing.

      The ALJ found here that the plaintiff lacked the ability to

do his past relevant work but did have the capacity to perform

light work with some limitations.                Specifically, the ALJ found

that:

               through the date last insured, the claimant had the
               residual functional capacity to perform light work
               as defined in 20 C.F.R. [§] 404.1567(b) except that
               he could occasionally balance, stoop, knee, crouch,
               crawl, or climb stairs or ramps. [He] could never
               climb ladders, ropes, or scaffolds. [He] should
               avoid concentrated exposure to workplace hazards.
               [He] could perform simple, routine, and repetitive
               tasks. [He] could tolerate no more than occasional
               interaction with the general public, supervisors,
               or coworkers. (R. 15-16).


      Proceeding then to step five, the ALJ found that the plaintiff

was     able    to   perform     work   as   a     small    product     assembler,

packer/sorter, or production labeler, occupations for which a

significant number of positions existed in the national economy.


                                        16
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 17 of 35



The ALJ accordingly found that the plaintiff was not disabled

within the meaning of the Social Security Act at any time from the

alleged onset date through the date last insured (December 31,

2017).    (R. 22-23).

V.   STANDARD OF REVIEW

     A court reviews the findings of the Commissioner only to

determine   whether     the   findings   are   supported   by   substantial

evidence, and whether the correct legal standard was applied.

Teague v. Colvin, 151 F. Supp. 3d 1, 2 (D. Mass. 2015). Substantial

evidence to support a decision exists if “a reasonable mind,

reviewing the evidence in the record as a whole, could accept it

as adequate to support his conclusion.”         Id. (quoting Rodriguez v.

Sec’y of Health and Human Servs., 647 F.2d 218, 222 (1st Cir.

1981)).    This court must keep in mind when applying this standard

of review that it is the role of the Commissioner, and not this

court, to find facts, decide issues of credibility, draw inferences

from the record, and resolve conflicts of evidence. Ortiz v. Sec’y

of Health and Human Servs., 955 F.2d 765, 769 (1st Cir. 1991).

This court may affirm, modify, or reverse the Commissioner’s

decision, but reversal is only warranted if the Commissioner made

a legal or factual error in evaluating the plaintiff's claim, or

if the record contains no “evidence rationally adequate . . . to

justify the conclusion” of the ALJ.       Roman–Roman v. Comm’r of Soc.

Sec., 114 Fed. App’x. 410, 411 (1st Cir. 2004).                 This court

                                    17
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 18 of 35



therefore must affirm the Commissioner’s determination if it is

supported by substantial weight, even if the record could arguably

support a different conclusion.          Evangelista v. Sec’y of Health

and Human Servs., 826 F.2d 136, 144 (1st Cir. 1987).

VI.   DISCUSSION

      The plaintiff contends that the ALJ conducted a flawed RFC

assessment because he failed in three meaningful ways to

properly consider or credit the evidence regarding the severity

of his mental and physical impairments.        The plaintiff seeks a

remand for further proceedings.       The Commissioner argues that a

remand is not warranted because the ALJ reached a determination

that was supported by substantial evidence in the record.           (R.

21-22).   The court first summarizes the ALJ’s RFC assessment and

then discusses each of the plaintiff’s three arguments claiming

error.

      A. The ALJ’s RFC Assessment

      The ALJ considered two factors in assessing the plaintiff’s

RFC, (1) the plaintiff’s claimed symptoms and the extent to

which they were reasonably consistent with the medical and other

evidence, and (2) the medical opinion evidence, including prior

administrative medical findings.

           1. The Plaintiff’s Symptoms

      In considering the plaintiff’s symptoms, the ALJ considered

the evidence in the record, including the plaintiff’s medical

                                    18
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 19 of 35



records from July 2016 to July 2018.      The ALJ also considered

the plaintiff’s testimony from the ALJ hearing on July 17, 2019,

at which the plaintiff claimed, among other things, that he

could not lift more than a small amount of weight or engage in

prolonged periods of sitting, standing or walking; needed to get

up and walk around to alleviate increased pain after being

seated too long; took daytime naps of three to four hours as a

result of back pain medication that caused fatigue; sometimes

felt disoriented, and could not perform even simple work tasks

because of poor concentration and excessive sedation.         (R. 159-

60, 163-65, 172-74).

     The ALJ found after considering the evidence that the

plaintiff’s impairments could reasonably be expected to cause

his symptoms he claimed, but not to the degree he claimed.             The

ALJ based this finding on three grounds.

     First, while the objective medical evidence confirmed the

presence of some degree of physical and mental limitations, it

did not substantiate the plaintiff’s allegation of disabling

impairments.

     Regarding physical impairments, the ALJ noted that the

plaintiff’s treatment for his spinal impairment was limited and

consisted primarily of prescription medication.        And while the

plaintiff had undergone interventions via injection therapy

(albeit after the date last insured), he had also noted good

                                   19
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 20 of 35



control of his back pain with medications alone, (R. 21, 463,

467, 619, 636), and his examinations generally showed evidence

of intact neurological findings, normal gait and station, (R.

21, 466, 470, 501, 528, 546, 622), and no positive straight leg

raises.      (R. 21).

      Regarding mental impairments, the ALJ noted that the record

reflected no evidence of psychiatric hospitalization, no episodes

of decompensation, and no suicidal ideation during the relevant

time period.       (Id.).   Rather, the record showed that the plaintiff

was   able    to   manage   his   symptoms   with   medication   and   therapy

modalities, and typically had mental status examination findings

within normal limits.         (R. 21, 439, 443, 456, 459, 528-29, 538-

39, 546-47).       The ALJ acknowledged that the plaintiff’s symptoms

fluctuated at times of increased stress, but noted that he had

also reported improvement or stability in his symptoms in the

setting of treatment compliance, and did not require any more

substantial forms of treatment, such as partial hospitalization or

inpatient admissions, despite significant social stressors.                (R.

21, 455, 458, 462, 468-69, 473, 508, 608, 611, 613).

      Second, the record did not indicate that the plaintiff had

made any persistent complaint of side effects from medication,

or that his providers had seen a need to make any significant

change in the type of medication he was taking.            (R. 455, 473,




                                       20
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 21 of 35



475, 477, 478, 480, 481, 482, 517 (“denies any significant side

effects from his medications”)).

     Third, the ALJ noted that the plaintiff reported a range of

daily activities that were not generally consistent with his

allegations of disabling physical and mental impairments,

including that he was able to attend to personal care tasks, (R.

465), prepare simple meals, (R. 150, 367), put away laundry, (R.

367), take out the trash, (R. 367), do minor household or yard

tasks, (R. 238, 367), drive a car, (R. 238, 368), shop, (R. 368),

use a computer, (R. 365, 368), spend time with his wife or a

friend, (R. 369), and attend medical appointments (R. 22).

          2. The Medical Opinions and Prior Medical Findings

     With respect to the evidence regarding medical opinions and

prior administrative medical findings, the ALJ considered the

assessments of Drs. Truong and Kahn, who found that the

plaintiff retained the physical capacity to perform light work

and could occasionally lift 20 pounds, frequently lift 10

pounds, and stand, walk or sit up to six hours in an eight-hour

workday with normal breaks.     (R. 18, 221-22, 236-39).      The ALJ

found that their assessments were “persuasive” and “consistent

with the record as whole.”     (R. 20).

     With respect to the plaintiff’s mental impairments, the ALJ

considered the assessments of Drs. Keuthen and Stahl, who

concluded that the plaintiff had moderate limitations but could

                                   21
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 22 of 35



perform some work.   (R. 19-20, 222, 224, 235, 241).        The ALJ

also found their assessments to be persuasive and consistent

with the record as a whole.     (R. 21).

     By contrast, the ALJ considered but found unpersuasive the

assessments of Drs. Petersen and Matthews, who in October 2016

opined that the plaintiff was not able to be gainfully employed

because he suffered from symptoms consistent with diagnoses of

Major Depressive Disorder, and Panic Disorder without

Agoraphobia, and was unable to effectively negotiate

interpersonal relationships or focus on any activity for more

than a short period of time.     (R. 21, 437).     The ALJ explained

that he discounted their opinion because the assessed degree of

limitation in their opinion was (1) inconsistent with the

plaintiff’s “entirely conservative and generally effective

mental health treatment history,” (2) inconsistent with the

plaintiff’s “limited findings upon mental status examination

throughout the record,” and (3) inconsistent with the

plaintiff’s “reasonable range of reported daily activities.”

(R. 21).

     The ALJ also considered the supportive assessment of the

plaintiff’s wife but found it to be unpersuasive because (1) she

was not “medically trained to make exacting observations,” (2)

could not be considered a disinterested third party given her

relationship to the plaintiff, and (3) her opinion was not

                                   22
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 23 of 35



consistent with the preponderance of the medical evidence of

record in the case.            (R. 21, 434-35).

       Based on the foregoing, the ALJ found that the plaintiff

retained the RFC to perform some light work with limitations as

noted above.

       B. The Plaintiff’s Claims

       Against this backdrop, the plaintiff contends that the ALJ

conducted a flawed RFC assessment because he (1) failed to consider

evidence     of    the    plaintiff’s        distractibility;       (2)   failed   to

properly assess the impact of his wife’s testimony; and (3) failed

to properly assess the plaintiff’s own testimony.                         The court,

mindful that its inquiry is not whether the evidence could ever

plausibly support a finding of disability, but rather whether the

ALJ’s findings were supported by the record and reflected a correct

application        of    the    law,    finds     no   reversible    error.        See

Evangelista, 826 F.2d at 144.

             1. Evidence of Distractibility

       The   ALJ    found      that    the   plaintiff   could   perform      simple,

routine, and repetitive tasks but, based on the assessments of

State Agency examiners Drs. Keuthen and Stahl, whose opinions he

found “persuasive” and “consistent with the record as a whole,”

found that he “could tolerate no more than occasional interaction

with the general public, supervisors, or coworkers.”                      (R. 15-16,

21).   The plaintiff agrees with this limitation but argues that it

                                             23
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 24 of 35



did not go far enough.        The plaintiff contends that the ALJ should

have also incorporated the doctors’ statement that he “may be more

distractible if working in close proximity with others.” (R. 223,

240).    The plaintiff contends that this statement suggested that

he might be distracted by the mere presence of others, even if he

was not working with them, suggesting a greater limitation on his

capacity than that suggested in the hypothetical the ALJ posed to

the vocational expert, which did ask about the plaintiff’s ability

to work with others, but not about his ability to work in others’

presence.      The plaintiff argues that the ALJ thus conducted a

flawed RFC assessment because he failed as required when posing

hypotheticals to include a complete and accurate description of

the plaintiff’s limitations.        See e.g., Newton v. Charter, 92 F.3d

688, 694-95 (8th Cir. 1996).         The plaintiff argues that a remand

is necessary to clarify whether the plaintiff truly would be able

to perform the occupations opined by the vocational expert.

     The Commissioner responds that the two doctors’ statement is

hardly unequivocal regarding distractibility, indicating only that

the plaintiff “may” rather than “will” be more distractible if

working in close proximity with others.            More to the point, the

Commissioner argues that, even assuming the doctors’ statement

constituted     a   medical    opinion     warranting   acknowledgment    and

consideration, the ALJ’s failure to discuss it was at most harmless

error because none of the jobs the vocational expert identified or

                                      24
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 25 of 35



the ALJ relied upon in assessing the plaintiff’s RFC –- small

product     assembler,     packer/sorter          and    production        labeler   --

required the plaintiff to be in close contact with coworkers.

Consequently,      there    is   no    fear       that   the       ALJ’s   failure   to

incorporate the limitation in a hypothetical resulted in a flawed

RFC   assessment    or     caused     the    vocational        expert      to   identify

positions that the plaintiff could perform that he in fact could

not perform.

      The court agrees that any error here was harmless.                          As an

initial matter, the doctors, despite expressing a possibility of

the plaintiff’s being distracted if in close proximity to others,

opined that he could work with others and was only “moderately

limited” in his ability to respond appropriately to changes in the

work setting.        (R. 223, 258).              Further, even if the doctors’

statement     on   distractibility           constituted       a    medical      opinion

warranting the ALJ’s acknowledgment and assessment, the ALJ’s

first hypothetical arguably captured the spirit of the limitation

where he asked the vocational expert to assess the functional

capacity of someone who “could tolerate only occasional. . .

interaction with. . . coworkers” and ideally would work “primarily

with things and not people,” (R. 176).                   Although not stated in

explicit terms, this hypothetical arguably encompassed as one of

the limitations a possible concern that the plaintiff’s capacity



                                            25
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 26 of 35



to work could be adversely impacted merely by being in close

proximity to others.

     But even assuming it did not, and even assuming it ideally

should have, any error was harmless because none of the three

occupations the vocational expert identified required working in

close proximity to others.      See Freddette v. Berryhill, No. 17-

CV-672 PB, 2019 WL 121249, at *7 (D.N.H. Jan. 7, 2019) (harmless

error where alleged limitation regarding general interaction with

coworkers was not included in ALJ’s hypothetical but was not

necessary to perform jobs identified by VE).

     As the Commissioner notes, the expert testified that the

plaintiff could perform the duties of small product assembler,

packer/sorter,   and   productions      labeler,   all   positions     where

according to the job codes the plaintiff would be working with

things rather than people. (R. 23, 176) (small product assembler-

SVP 2; Dictionary of Occupational Titles (“DOT”) 712.687-010;

packer and sorter-SVP 2, DOT 222.687-022; production labeler-SVP

2; DOT 920.687-126); see Simpson v. Colvin, No. 1:13-168 NAB, 2014

WL 5313724, at *21 (E.D. Mo. Oct. 16, 2014) (claim that ALJ’s RFC

determination did not account for “inability to work in close

proximity” with others failed because jobs suggested by VE did not

require significant contact with other people).          More pertinently,

each of the jobs identified by the DOT codes given by the VE (with

variation in job titles) had a people rating of 8, indicating the

                                   26
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 27 of 35



lowest level of human interaction in the range of occupations, and

had    a    job    description      describing    the    level    of   interpersonal

interaction as “not significant.” 2              See 1991 WL 679245, WL 672133,

1991 WL 687992.           As such, the occupations noted were not likely to

require that the plaintiff work in close proximity to others.                         See

Simpson, 2014 WL 5313724, at * 21 (“It cannot be said therefore,

that       the    ALJ’s   RFC    limitation     restricting      plaintiff    to    only

occasional         contact      with   supervisors      and   co-workers      in    jobs

involving Level 8 interaction as defined by the DOT would require

plaintiff to work ‘in close proximity’ to such persons.”).

       In sum, it is arguable whether the ALJ in fact failed to

accurately         describe      the    plaintiff’s      limitations     in        posing

hypotheticals to the vocational expert.                 But assuming he did, any

error was harmless where the ALJ identified jobs that the plaintiff

could perform even if the suggested limitation on “close proximity”

had been included.              There is thus no basis for a remand on this

issue.       See e.g., Bennett v. Berryhill, 256 F. Supp. 3d 93, 98 (D.

Mass. 2017) (remand not necessary where ALJ failed to discuss

doctor’s standing and walking limitations where they would not

have prevented claimant from performing jobs identified by VE).



2 The DOT rates the amount of interaction with people on a scale of 0-8; 8

represents the lowest level of human interaction in the labor force. At this
ranking, the individual takes instructions “[a]ttending to the work
assignment instructions or orders of supervisor” with “[n]o immediate
response required unless clarification of instructions or orders is needed.”
DOT, App. B-Explanation of Data, People, & Things, 1991 WL 688701.

                                           27
        Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 28 of 35



             2. The Plaintiff’s Wife’s Opinion Testimony


        The plaintiff’s wife submitted a written statement in support

of his application.          She stated among other things that his mental

impairments and medications caused him to sleep as many as 18 hours

a day, stunted his social skills and gave rise to feelings of fear

and shame, and caused him confusion and impacted his ability to

follow directions.        (R. 434-35).     The ALJ considered the testimony

but found it to be unpersuasive because the plaintiff’s wife (1)

was not “medically trained to make exacting observations,” (2)

could not be considered a disinterested third party given her

relationship      to   the    plaintiff,      and    (3)   her      opinion   was   not

consistent with the preponderance of the medical evidence of record

in the case.      (R. 21).

     The plaintiff acknowledges that while an ALJ must consider

testimony from lay witnesses such as friends or family, the ALJ

may reject the testimony and need not provide express reasons for

doing so.       See 20 C.F.R. §§ 404.1529(c)(3), 404.1545(a)(3); SSR

06-06-03p.        Notwithstanding        this   discretion,          the   plaintiff,

characterizing the ALJ’s discounting of the letter as no more than

a “blanket dismissal” and “sweeping rejection” of “an important

and credible lay witness,” argues that the ALJ was required to

offer    more   fulsome      reasoning   than       he   did   in   discounting     her

statements.      This argument does not go far in light of the record.



                                         28
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 29 of 35



     An ALJ’s credibility determination will be upheld as long as

the ALJ provides at least one legally sufficient reason for that

determination.     See Lopez v. Colvin, No. 15-30200 KAR, 2017 WL

1217111, at *11 (D. Mass. Mar. 21, 2017).             Here, the ALJ offered

three, including that the thrust of the letter did not square with

the evidence in the record, the plaintiff’s wife was not qualified

to   offer     medically     dispositive     assessments       regarding   his

condition, and her close relationship to the plaintiff gave rise

to concerns of bias.       The court finds each of these reasons to be

sound and/or supported by the record.           The ALJ thus did not err in

his treatment of this testimony.

             3. The Plaintiff’s Symptoms Testimony

     The ALJ found from the evidence in the record that the

plaintiff’s impairments could reasonably be expected to cause the

symptoms the plaintiff complained of, but not to the degree he

complained of in terms of their persistence and intensity.                 The

ALJ gave three reasons for this finding.

     First, the ALJ explained that the objective medical evidence

was not consistent with the plaintiff’s allegations regarding his

physical and mental impairments.          The plaintiff contends that this

finding was flawed because there was some evidence supporting his

allegations, including the records of Drs. Petersen and Lynn and

others suggesting that his anxiety was indeed severe, and MRI

studies   documenting      “compression    of   the   lumbar   nerve   roots,”
                                     29
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 30 of 35



findings which were “likely to result in the chronic pain” he

described.

      This argument fails, though, because even assuming arguendo

that the plaintiff identified some pieces of evidence contrary to

the ALJ’s findings, that fact alone “does not extinguish the

substantial evidence supporting the ALJ’s findings.”            Greene v.

Astrue, No. 11-CV-30084 KPN, 2012 WL 1248977, at *3 (D. Mass. April

12, 2012).    Again, the issue is not whether there is some evidence

in the record supporting the plaintiff’s allegations –- there

usually is -- but whether substantial evidence supported the ALJ’s

finding.     Evangelista, 826 F.2d at 144.

      It did here.     Putting aside the pieces of evidence cited by

the plaintiff, the record amply supports the ALJ’s assessment that

the   plaintiff’s    allegations    overstated   the    severity   of   his

symptoms.     With respect to mental impairments, the ALJ noted that

the record reflected “no evidence of psychiatric hospitalization,

episodes of decompensation, or suicidal ideation during the time

period in question,” and instead reflected the plaintiff’s ability

to manage his mental impairment symptoms “with a conservative

regimen of treatment, such as medication and therapy modalities.”

(R. 21, 455, 458, 462, 508).       In addition, Drs. Matthews and Lynn

both noted that medications were effective at different times in

controlling    the   plaintiff’s   anxiety,   stress,   and   intermittent

depression, (R. 468-69, 473, 477-80, 611, 613).          Further, and as

                                    30
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 31 of 35



the ALJ found, treatment records supported his finding that the

plaintiff “exhibited only a mild-to-moderate degree of overall

mental    impairment”       supported     by     mental    status     examinations

“largely within normal limits.”           (R. 21, 439, 443, 456, 459, 528-

29, 538-39, 546-47).        More, the evidence showed an “improvement or

stability      in   [the   plaintiff’s]       symptoms”    despite    fluctuations

during stressful times that have not required “any more substantial

forms of treatment.”           (R. 21, 455, 458, 462, 468-69, 473, 508,

608, 611, 613).

       Similarly with respect to physical impairments, the ALJ noted

that records bearing on treatment for the plaintiff’s spinal

impairment were limited primarily to the efficacy of medication

and indicated that it helped to control his back pain.                    (R. 21,

463,    467,    619,   636).       The   plaintiff        did   not   progress   to

intervention by injections until after the date last insured, and

medical    records     supported    a    finding     of    intact     neurological

findings, and normal gait and station.                (R. 21, 466, 470, 501,

528, 546, 622, 636).

       In sum, even crediting the evidence cited by the plaintiff,

substantial evidence in the record supported the ALJ’s judgment

that the objective medical evidence was not consistent with the

plaintiff’s allegations regarding the severity of his physical and

mental impairments.



                                         31
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 32 of 35



       Second, the ALJ noted that the record did not indicate that

the plaintiff had made any persistent complaint of side effects

from medication, or that medical providers had seen a need to make

any significant changes in the type of medication.               (R. 22).     The

plaintiff does not really dispute this observation but argues that

it did not provide a basis to discount his testimony because it

did not make his symptoms of “pain and mental distress” any “less

real.”

       The court is sympathetic to the plaintiff’s argument to the

extent he argues that one might suffer serious pain and distress

without necessarily complaining about the effect or effectiveness

of medication.    Still, the court interprets the ALJ’s finding here

more as suggesting that the absence of such records suggests that

the medications the plaintiff was taking were generally effective

and/or well tolerated.      In that regard, the court finds no basis

to   challenge   the   ALJ’s   consideration       of    the   evidence.       In

evaluating a claimant’s subjective symptoms, an ALJ must consider

“[t]he   type,   dosage,   effectiveness,     and       side   effects   of   any

medication [he] take[s] or ha[s] taken to alleviate [his] pain or

other symptoms.”     20 C.F.R. § 404.1529(c)(3)(iv).           Here, there was

evidence that the plaintiff did not feel significant side effects

from   his   medication    such   as   sedation,    dizziness,      or   light-

headedness.      (R. 455, 473, 475, 477, 478, 480, 481, 482, 517



                                       32
       Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 33 of 35



(“denies any significant side effects from his medications”)).

The court thus did not err.

       Finally, the ALJ found that the plaintiff’s daily activities

were    “generally    [not]   consistent     with   the    allegations    of

disability physical and mental impairments.”              (R. 22).    An ALJ

must consider [a claimant’s] daily activities,” in evaluating

subjective symptoms.       20 C.F.R. § 404.1529(c)(3)(i).            The ALJ

properly fulfilled this requirement.        In the area of functioning,

the ALJ found that the plaintiff “[was] able to attend to personal

care tasks, (R. 465), prepare simple meals, (R. 150, 367), put

away laundry, (R. 367), take out the trash, (R. 367), do minor

household or yard tasks, (R. 238, 367) drive an automobile, (R.

238, 368), shop for items, (R. 368), use a computer, (R. 365, 368),

spend time with a friend/his wife, (R. 369), and attend his medical

appointments, (R. 369).”      (R. 22).

       The plaintiff argues that these findings, while correct, were

misleading because he at all times suffered from his mental and

physical impairments as he performed the activities, and in some

instances required assistance to perform some of them.               The ALJ

addressed this response, however, and discounted it because (1)

the plaintiff’s account of his limitations on his daily activities

could not be objectively verified, and (2) even if his daily

activities were as limited as alleged, the record as a whole did



                                     33
      Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 34 of 35



not support attributing that degree of limitation to his medical

condition.    (R. 22).

      There is no basis to challenge the ALJ’s assessment.                     Even

crediting    that    the    plaintiff        suffered    through   some   of    the

activities cited by the ALJ, the ALJ still could rely upon the

plaintiff’s ability to do them in assessing the credibility of his

subjective statements of his symptoms.             Coskery v. Berryhill, 892

F.3d 1, 7 (1st Cir. 2018) (even accepting claimant’s contention

that ability to engage in daily activities such as household chores

and   grocery   shopping         may   not    “necessarily    demonstrate      that

[claimant] is able to perform ‘light work,’” court found it was

still “permissible” for ALJ to draw a contrary inference from the

record); Teixeira v. Astrue, 755 F. Supp. 2d 340, 347 (D. Mass.

2010) (ALJ could consider testimony of claimant’s daily activities

even though claimant also claimed to require assistance to complete

them).      Here,   the    ALJ    considered     the    plaintiff’s   reports    of

limitation in his daily activities but found them to be “outweighed

by the other factors.”            (R. 22).      That the plaintiff disagrees

with the conclusion the ALJ reached is understandable, but it does

not render that conclusion erroneous.

      In sum, there is no basis to find that the ALJ improperly

assessed the plaintiff’s subjective symptoms.




                                         34
     Case 1:19-cv-12421-DLC Document 21 Filed 05/07/21 Page 35 of 35



VII. CONCLUSION

     For the foregoing reasons, the plaintiff’s Motion to Reverse

(D. 14) is DENIED and the Commissioner’s Motion to Affirm (D. 18)

is ALLOWED.


                                        /s/ Donald L. Cabell
                                        DONALD L. CABELL, U.S.M.J.

DATED:   May 7, 2021




                                   35
